DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-8, 16-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agarwal (US 2016/0055324 A1), hereinafter, “Agarwal”.
Regarding Claims 1 and 16, Agarwal discloses a computing device comprising: 
a display screen (See, Fig. 1, Numeral 120, “Display Screen”); 
a storage device to store authenticator data identifying data to authenticate a user (See, Fig. 1, Numeral 150, “Memory” and Paragraphs 0019 and 0047); and 
a processor system (See, Fig. 1, Numeral 140, “Processor”) that implements a content visibility control system to: 
receive a request to unlock the computing device for a user (See, Fig. 3, Numeral 301, “Device receives indication that user desires to unlock device”); 
determine a current context of the computing device (See, Figure 3, Numeral 302, “Device gathers user and device context information”), the current context of the computing device including at least one of a current location of the computing device and a proximity of a wearable device to the computing device, the wearable device being associated with the computing device (See, Paragraphs 0017 and 0035); 
attempt to authenticate the user using a first authenticator mechanism and the authenticator data in response to the current context of the computing device being a first context (See, Fig. 3, Numerals 303 and Numeral 304, “User authenticates using current authentication mode”); 
attempt to authenticate the user using a second authenticator mechanism and the authenticator data in response to the current context of the computing device being a second context (See, Fig. 3, Numerals 305 and 306, “User authenticated using alternative authentication mode 306”); and 

Regarding Claims 2 and 17, the rejection of claims 1 and 16 is incorporated and Agarwal further discloses wherein the content visibility control system is further to display a first content visibility mode in response to the user being authenticated using the first authenticator mechanism, and display the first content visibility mode in response to the user being authenticated using the second authenticator mechanism (See, Paragraph 0023, Note: Agarwal does not discloses multiple visibility mode, as a result both first authenticator mechanism and second mechanism display same (default) visibility mode).
Regarding Claim 6, the rejection of claim 1 is incorporated and Agarwal further discloses the current context of the computing device including a current time (See, Paragraph 0048).
Regarding Claim 7, the rejection of claim 1 is incorporated and Agarwal further discloses the first authenticator mechanism and the second authenticator mechanism being the same authenticator mechanism (See, Fig. 5, Numeral 504 and Paragraph 0046).
Regarding Claims 8 and 20, the rejection of claims 1 and 16 is incorporated and Agarwal further discloses the first authenticator mechanism being a different authenticator mechanism than the second authenticator mechanism (See, Fig. 4, Numerals 404 and 406).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Govande et al. (US 2016/0050209 A1), hereinafter, “Govande”.
Regarding Claims 3 and 18, the rejection of claims 1 and 16 is incorporated and Agarwal does not explicitly disclose displaying a full content visibility mode in response to the user being authenticated using the first authenticator mechanism, the full content visibility mode including displaying user-selectable content on a display screen of the computing device, the user-selectable content including at least one application of the computing device; and displaying a reduced content visibility mode in response to the user being authenticated using the second authenticator mechanism, the reduced content visibility mode including making a reduced subset of the user-selectable content accessible to the user.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display, in the system of Agarwal, a full content visibility mode in response to the user being authenticated using the first authenticator mechanism, the full content visibility mode including displaying user-selectable content on a display screen of the computing device, the user-selectable content including at least one application of the computing device; and displaying a reduced content visibility mode in response to the user being authenticated using the second authenticator mechanism, the reduced content visibility mode including making a reduced subset of the user-selectable content accessible to the user as taught by Govande for granting access to different applications and/or functionalities on a user device based on a length or type of authentication (See, Govande, Paragraph 0011).
Regarding Claim 4, the rejection of claim 3 is incorporated and the combination of Agarwal and Govande further discloses the making the reduced subset of the user- 
Regarding Claim 5, the rejection of claim 3 is incorporated and the combination of Agarwal and Govande further discloses the making the reduced subset of the user- selectable content accessible to the user comprising ignoring user inputs to access user-selectable content that is not in the reduced subset of the user-selectable content (See, Govande, Paragraphs 0060, Note: As the feature of reduced and full visibility mode as has been combined in the rejection of claim 3 and this claim further limit the combined feature, a separate motivation to combine statement is not needed. See claim 3).
Regarding Claim 19, the rejection of claim 18 is incorporated and the combination of Agarwal and Govande further discloses the making the reduced subset of the user-selectable content accessible to the user comprising ceasing displaying identifiers of user-selectable content that is not in the reduced subset of the user- selectable content, and ignoring user inputs to access user-selectable content that is not in the reduced subset of the user-selectable content (See, Govande, Paragraphs 0060, Note: As the feature of reduced and full visibility mode as has been combined in the rejection of claim 3 and this claim further limit the combined feature, a separate motivation to combine statement is not needed. See claim 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grim et al. (US 2015/0381633 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/YOGESH PALIWAL/           Primary Examiner, Art Unit 2435